PER CURIAM.
The plaintiff appeals the judgment of dismissal which sustained defendant’s motion to dismiss the complaint for lack of jurisdiction over the person of the defendant. The question to be determined was whether the defendant was transacting business in the State of Florida within the meaning of § 47.171, Fla.Stat., F.S.A. The trial judge had presented to him the testimony of only two witnesses upon which to make his finding. One was Mr. Taylor, the agent served, and the other was Mr. Ellison, a pharmacist, who testified as to an instance in which he had done business with the defendant company through Mr. Taylor.
The trial judge concluded that the substance of the testimony was that the agents of the defendant were employed solely to go into drug stores, doctors’ offices and hospitals, and talk to them favorably about the defendant’s products. If orders were tendered, these agents would forward the orders to defendant’s home office. Upon this basis, the trial judge found that the defendant was not transacting business in Florida within the meaning of the statute. The court’s finding being based upon a reasonable interpretation of the testimony before it, and no error of law having been demonstrated, the judgment is
Affirmed.
HORTON, C. J., and PEARSON, J., concur.
CARROLL, CHAS., J., dissents.